United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.M., Appellant
and
DEPARTMENT OF COMMERCE, BUREAU
OF THE CENSUS, Chicago, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 21-0197
Issued: June 11, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On October 14, 2020 appellant filed a timely appeal from a September 23, 2020 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met her burden of proof to establish an emotional
condition causally related to the accepted August 16, 2020 employment incident.
FACTUAL HISTORY
On August 17, 2020 appellant, then a 43-year-old enumerator, filed a traumatic injury
claim (Form CA-1) alleging that she developed anxiety and ringing in her ears on August 16, 2020
when two vehicles drove by and individuals in the vehicles fired automatic rifles at each other
1

5 U.S.C. § 8101 et seq.

while she was conducting an interview in the performance of duty. On the reverse side of the
claim form appellant’s supervisor indicated that she stopped work on August 16, 2020.
In a development letter dated August 18, 2020, OWCP informed appellant of the
deficiencies of her claim. It advised her of the type of factual and medical evidence needed and
provided a questionnaire for her completion. OWCP afforded appellant 30 days to submit the
necessary evidence.
In response to OWCP’s development questionnaire, appellant related that she was
conducting interviews outside of a home when she had to duck and take cover after hearing gun
shots. She explained that she suffered from anxiety, nervousness, and had a hard time breathing.
Appellant also noted that she was diagnosed with post-traumatic stress disorder and was waiting
for her physician to provide a medical report.
OWCP received a claim for loss of or damage to personal property form, which indicated
that on August 16, 2020 a bullet grazed the driver’s door and front hood of appellant’s vehicle,
and struck the driver’s side mirror.
Appellant submitted an employing establishment form report of injury and property
damage dated August 19, 2020, which was signed by her supervisor. Her supervisor related that
appellant had been in the midst of a drive-by shooting while conducting an interview. She related
that the gunshots traumatized appellant and damaged her vehicle.
Appellant also submitted a motor vehicle accident report received on September 18, 2020.
In this report, she related that her vehicle’s side mirror, driver’s side door, and hood were struck
by bullets.
By decision dated September 23, 2020, OWCP accepted that the August 16, 2020 incident
occurred, as alleged, but denied appellant’s claim, finding that the medical evidence of record was
insufficient to establish a diagnosed condition causally related to the accepted August 16, 2020
employment incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of proof to establish the
essential elements of his or her claim, including that the individual is an employee of the United
States within the meaning FECA, that the claim was timely filed within the applicable time
limitation period of FECA,3 that an injury was sustained in the performance of duty as alleged,
and that any disability or medical condition for which compensation is claimed is causally related

2

Id.

3
F.H., Docket No. 18-0869 (issued January 29, 2020); J.P., Docket No. 19-0129 (issued April 26, 2019); Joe D.
Cameron, 41 ECAB 153 (1989).

2

to the employment injury.4 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether fact of injury has been established. There
are two components involved in establishing fact of injury. First, the employee must submit
sufficient evidence to establish that he or she actually experienced the employment incident at the
time, place, and in the manner alleged. Second component is whether the employment incident
caused a personal injury and can be established only by medical evidence.6
The medical evidence required to establish causal relationship between a claimed specific
condition and an employment incident is rationalized medical opinion evidence.7 The opinion of
the physician must be based on a complete factual and medical background of the employee, must
be one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and specific employment factors
identified by the employee.8
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish an emotional
condition causally related to the accepted August 16, 2020 employment incident.
By development letter dated August 18, 2020, OWCP advised appellant that medical and
factual evidence was necessary to establish her claim. It explained that she should submit a
medical report, which provided a medical diagnosis and which explained how the diagnosed
medical condition was caused or aggravated by the alleged employment incident. The Board has
explained that, without a medical diagnosis, an employee has not presented prima facie evidence
of an emotional condition.9 In support of her claim, appellant submitted a response to the
questionnaire, a claim for loss of or damage to personal property form, a report of property
damages, and motor vehicle accident report. However, she did not submit medical evidence. As
4
L.C., Docket No. 19-1301 (issued January 29, 2020); J.H., Docket No. 18-1637 (issued January 29, 2020);
James E. Chadden, Sr., 40 ECAB 312 (1988).
5

P.A., Docket No. 18-0559 (issued January 29, 2020); K.M., Docket No. 15-1660 (issued September 16, 2016);
Delores C. Ellyett, 41 ECAB 992 (1990).
6

T.H., Docket No. 19-0599 (issued January 28, 2020); K.L., Docket No. 18-1029 (issued January 9, 2019); John J.
Carlone, 41 ECAB 354 (1989).
7

S.S., Docket No. 19-0688 (issued January 24, 2020); A.M., Docket No. 18-1748 (issued April 24, 2019); Robert G.
Morris, 48 ECAB 238 (1996).
8
T.L., Docket No. 18-0778 (issued January 22, 2020); Y.S., Docket No. 18-0366 (issued January 22, 2020);
Victor J. Woodhams, 41 ECAB 345, 352 (1989).
9

O.P., Docket No. 19-0445 (issued July 24, 2019); L.H., Docket No. 18-1217 (issued May 3, 2019); S.C., Docket
No. 16-0293 (issued May 10, 2016); A.C., Docket No. 08-1453 (issued November 18, 2008) (as there was no medical
evidence diagnosing an emotional condition, appellant failed to establish a prima facie claim).

3

there is no medical evidence of record establishing that appellant’s alleged post-traumatic stress
disorder was causally related to the employment incident, the Board finds that appellant has not
met her burden of proof to establish a diagnosed medical condition causally related to the accepted
August 16, 2020 employment incident.10
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish an emotional
condition causally related to the August 16, 2020 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the September 23, 2020 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 11, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

10

Id.

4

